Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2007

USA v. Watson
Precedential or Non-Precedential: Precedential

Docket No. 05-3892




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Watson" (2007). 2007 Decisions. Paper 1172.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1172


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                   PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


                 No. 05-3892




      UNITED STATES OF AMERICA

                        v.

            SAMUEL WATSON,

                       Appellant




On Appeal from the United States District Court
    for the Eastern District of Pennsylvania
       (D.C. Criminal No. 04-cr-00392)
  District Judge: Honorable Cynthia M. Rufe


Submitted Pursuant to Third Circuit LAR 34.1(a)
               March 13, 2007
   Before: FUENTES, VAN ANTWERPEN, and SILER*,
                    Circuit Judges.

                    (Filed April 5, 2007 )


Maureen Kearney Rowley, Chief Federal Defender
David L. McColgin, Assistant Federal Defender, Supervising
Appellate Attorney
Federal Community Defender Office for the Eastern District
of Pennsylvania
Suite 540 West - Curtis Center
601 Walnut Street
Philadelphia, PA 19106
              Counsel for Appellant

Patrick L. Meehan, United States Attorney
Robert A. Zauzmer, Assistant United States Attorney, Chief
of Appeals
Karen L. Grigsby, Assistant United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
              Counsel for the United States


__________

*The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for
the United States Court of Appeals for the Sixth Circuit,
sitting by designation.


                              2
                    OPINION OF THE COURT




VAN ANTWERPEN, Circuit Judge.

        A federal grand jury returned an indictment on July 8,
2004, charging Appellant Samuel Watson with one count of
bank robbery in violation of 18 U.S.C. § 2113(a). Watson pled
guilty to the charge on February 11, 2005. On August 10, 2005,
the District Court sentenced Watson to 120 months’
imprisonment followed by three years of supervised release, and
a special assessment of $100. Watson filed a timely appeal
challenging the reasonableness of his sentence.

       The District Court had jurisdiction over this criminal case
under 18 U.S.C. § 3231. We have jurisdiction over Watson’s
appeal pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
See United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006).
For the reasons set forth below, we will affirm.

                                I.

       We will set forth only those facts necessary to our
analysis.

         The facts of this case are undisputed. On June 14, 2004,
Watson walked into the United Bank in Philadelphia, handed the
teller a demand note, and fled with $1,940.00. A bank employee

                                3
alerted police of the robbery and Watson was apprehended
shortly thereafter. At the time of his arrest, police noticed a
bulge in Watson’s pocket, from which they recovered a hair
brush and the stolen money. Later that day, Watson gave a full
confession to the FBI, signed his demand note, and explained
that he robbed the bank because he had lost his disability
payments and his apartment.

       In the Presentence Investigation Report (“PSR”), the
probation officer assigned Watson a total offense level of 29 and
a criminal history category of VI,1 resulting in a recommended
Guidelines range of 151 to 188 months’ imprisonment. The
PSR also provided information related to Watson’s personal
characteristics that was highly relevant during his sentencing
hearing. It stated that Watson had contracted AIDS during the
early 1980s and had been under the medical care of his personal
physician for 13 years to treat the illness. Watson reported
physical and health-related problems while incarcerated at the
Federal Detention Center because he was not receiving the
proper medications. The PSR also reported that Watson
experienced depression due to the lack of proper medical care
and his worsening physical condition.        Finally, it detailed
Watson’s long history of substance abuse, which began when he
was 13 years old.

       On May 16, 2005, the District Court held a sentencing
hearing. At this hearing, the Court heard from counsel for


       1
        The PSR stated that Watson had at least sixteen prior
adult criminal convictions.

                               4
Watson, counsel for the United States, and Watson himself.
After discussing Watson’s long criminal record, his history of
substance abuse, his medical condition, and his mental health
issues, the Court ordered a psychological evaluation, explaining
that “it would help at the very minimum in classification.”
Supp. App. at 36. The psychological evaluation indicated that
Watson fell within the borderline mentally retarded range of
intelligence. The cause of his diminished cognitive functioning
was unclear, but could include developmental and medical
factors such as his premature birth followed by extended
hospitalization, family and developmental interferences, alcohol
and drug abuse, and his diagnosis as HIV positive. The
psychologist diagnosed Watson as suffering from dysthymic
disorder, cocaine abuse, and alcohol abuse.

       On August 9, 2005, after reviewing the psychological
evaluation, the District Court reconvened the sentencing
hearing. It sentenced Watson to 120 months’ imprisonment,
three years of supervised release, and a special assessment of
$100. The District Court imposed special conditions on the
supervised release, ordering Watson to participate in drug and
alcohol after-care treatment and mental health treatment and to
submit to regular drug testing.

                               II.

       Watson claims his sentence is unreasonable in light of his




                               5
severe medical condition and short life expectancy.2 He also
claims the District Court inappropriately imposed the sentence,
in part, to further medical treatment and rehabilitative goals, in
contravention of the provisions of 18 U.S.C. § 3582(a) and 28
U.S.C. § 994(k).

       In United States v. Booker, 543 U.S. 220, 261 (2005), the
Supreme Court directed the courts of appeals to review a district
court’s imposition of a criminal sentence for reasonableness.
Subsequently, in United States v. Cooper, 437 F.3d 324 (3d Cir.
2006), we established the framework for such a review. We
explained that we first consider whether the district court
exercised its discretion by considering the relevant § 3553(a)


        2The District Court explained its decision to impose a
sentence below the Guidelines range both in terms of a
downward departure under the Guidelines and a variance
from the Guidelines in light of the factors listed in 18 U.S.C.
§ 3553(a). We do not have jurisdiction to review a District
Court’s discretionary decision to deny a departure or appeals
by defendants challenging the extent of a downward
departure. United States v. Cooper, 437 F.3d 324, 332-33 (3d
Cir. 2006) (citations omitted). However, we will view this
sentence as a variance from the Guidelines range, rather than
a downward departure, since Watson did not file a motion for
a downward departure and argued for a below-Guidelines
range sentence in light of the § 3553(a) factors. See United
States v. Vampire Nation, 451 F.3d 198 (3d Cir. 2006).
Accordingly, we have jurisdiction to review the imposition of
this sentence for reasonableness. Cooper, 437 F.3d at 327.

                                6
factors.3   Cooper, 437 F.3d at 329 (citation omitted).


       3
        These factors include:
       (1) the nature and circumstances of the offense and the
       history and characteristics of the defendant;
       (2) the need for the sentence imposed-
               (A) to reflect the seriousness of the offense, to
               promote respect for the law, and to provide just
               punishment for the offense;
               (B) to afford adequate deterrence to criminal
               conduct;
               (C) to protect the public from further crimes of the
       defendant; and
               (D) to provide the defendant with needed
               educational or vocational training, medical care,
               or other correctional treatment in the most
               effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range
       established for-
               (A) the applicable category of offense committed
               by the applicable category of defendant as set
               forth in the guidelines . . .;
       (5) any pertinent policy statement issued by the
       Sentencing Commission pursuant to 28 U.S.C. §
       994(a)(2) that is in effect on the date the defendant is
       sentenced;
       (6) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been
       found guilty of similar conduct . . .

                                7
Specifically, we look to the record to see if the court gave
“meaningful consideration” to the § 3553(a) factors and to any
meritorious grounds properly raised by the parties. Id. We next
ascertain whether those factors were “reasonably applied to the
circumstances of the case.” Id. at 330. That is, we evaluate
whether the district court’s reasons for imposing the sentence
“are logical and consistent with the factors set forth in section
3553(a).” Id. (quoting United States v. Williams, 425 F.3d 478,
481 (7th Cir. 2005)). We apply a deferential standard, “the trial
court being in the best position to determine the appropriate
sentence in light of the particular circumstances of the case.”
Id. We will look at the substance of what the Court did and the
entire sentencing transcript and “we will not elevate form over
substance.” United States v. Dragon, 471 F.3d 501, 506 (3d
Cir. 2006). The burden rests on the party challenging the
sentence to show unreasonableness. Cooper, 437 F.3d at 332.

                               A.

       Watson claims his sentence is unreasonable because it
amounts to a life sentence for him in light of his serious medical
condition and short life expectancy. We reject this claim and
find the District Court’s imposition of sentence to be
reasonable. Taking into account his age and serious health
condition, the District Court sentenced Watson to 120 months’
imprisonment, a sentence that is appreciably lower than the
bottom of the recommended Guidelines range. In reaching this
sentence, the District Court acknowledged that the Guidelines


18 U.S.C. § 3553(a).

                                8
were advisory post-Booker, explicitly considered the relevant §
3553(a) factors, and reasonably applied those factors to the
circumstances of Watson’s case.

       The record establishes that the District Court gave
“meaningful consideration” to the § 3553(a) factors and the
meritorious arguments properly raised by Watson. During the
May 16, 2005 sentencing hearing, the District Judge explicitly
considered: the seriousness of the bank robbery offense;
Watson’s history and personal characteristics, including his
serious medical condition, his history of substance abuse, and
his mental health issues; the need to promote respect for the law;
the need to impose a sentence that would deter Watson and
others like him in the community from committing future
crimes; and the need to protect the public from Watson.
Moreover, the District Judge reiterated these considerations
during the August 9, 2005 sentencing hearing, stating:

       I appreciate that counsel recognizes the difficulty that the
       Court has when it sees a record of a person that
       absolutely deserves the high end of the guidelines and
       then is presented with the personal characteristics that
       make the defendant appear to be more vulnerable than
       his record would seem. Yet, the sentence objectives that
       I deter criminal conduct, have to deter Mr. Watson from
       committing more crimes as well as other people who may
       be impressed with the sentencing, to reflect the
       seriousness of this offense and promote respect of the
       law which I think escapes Mr. Watson completely,
       despite the fact of his prior fifteen convictions. He was
       sentenced and punished and still didn’t get it. There has

                                9
       to be a just punishment . . . .”

Watson’s App. at 38-39. This record amply demonstrates the
District Judge’s understanding that the Guidelines are advisory
and her meaningful consideration of the sentencing factors in
reaching Watson’s sentence.

       Furthermore, the District Court’s application of the
sentencing factors to Watson’s circumstances was reasonable.
During the sentencing hearing, the District Court stated, “[a] 10
year sentence is as much as I am willing to give you in your state
of health. Although I do that with a heavy heart. Because I
don’t know you will survive the 10 years.” Watson’s App. at
40. This statement evidences the Court’s reasoned consideration
of Watson’s serious medical condition in imposing the sentence.
The District Court exercised its discretion to sentence Watson
well below the Guidelines range on account of his age and
health issues. However, the mere fact that a defendant may not
survive beyond his sentence does not provide a basis for a
shorter sentence.

        Moreover, under the facts, the District Judge had to
consider factors other than Watson’s health in reaching a
reasonable sentence. She fashioned a sentence that would deter
Watson and “others like him who may be thinking of ignoring
the law in favor of their drug habit.” Supp. App. at 17. She
addressed Watson’s failure to respect the law, as evidenced by
his lengthy criminal history. And, she imposed a sentence that
would protect the community from Watson’s dangerous criminal
activities. Because the District Court’s reasons for imposing
Watson’s sentence were logical and consistent with the §

                                10
3553(a) factors, we find that Watson’s sentence was reasonable.

                                B.

        Watson also argues his sentence is unreasonable because
it violates the provisions of 18 U.S.C. § 3582(a) 4 and 28 U.S.C.
§ 994(k).5 Because Watson did not object to his sentence on this
ground during the sentencing hearing, we review the District
Court’s judgment for plain error. To meet this standard, Watson
must establish that: 1) the District Court committed an error; 2)
the error was plain, i.e., it was clear under current law; and 3)
the error affected substantial rights, i.e., it affected the outcome


       4
        This section provides:
              The court, in determining whether to impose a
              term of imprisonment, and, if a term of
              imprisonment is to be imposed, in determining the
              length of the term, shall consider the factors set
              forth in § 3553(a) to the extent that they are
              applicable, recognizing that imprisonment is not
              an appropriate means of promoting correction and
              rehabilitation.
       18 U.S.C. § 3582(a) (emphasis added).
       5
        This section provides: “The Commission shall insure
that the guidelines reflect the inappropriateness of imposing a
sentence to a term of imprisonment for the purpose of
rehabilitating the defendant or providing the defendant with
needed educational or vocational training, medical care, or other
correctional treatment.” 28 U.S.C. § 994(k) (emphasis added).

                                11
of the proceedings. United States v. Olano, 507 U.S. 725, 732-
34 (1993). If the elements of plain error are satisfied, the court
of appeals has discretion to correct the error, but should only do
so to prevent a miscarriage of justice. Id. at 735-36.

        We have already spoken on the issue Watson raises.
With regard to 18 U.S.C. § 3582(a), we held in United States v.
Manzella that “[i]t is the policy of the United States Congress .
. . that defendants not be sent to prison or held there for a
specific length of time for the sole purpose of rehabilitation.”
United States v. Manzella, 475 F.3d 152, 161 (3d Cir. 2007).
We quoted from the Senate Report accompanying the
Sentencing Reform Act:

       This caution concerning the use of rehabilitation as a
       factor . . . is to discourage the employment of a term of
       imprisonment on the sole ground that a prison has a
       program that might be of benefit to the prisoner. This
       does not mean, of course, that if a defendant is to be
       sentenced to imprisonment for other purposes, the
       availability of rehabilitative programs should not be an
       appropriate consideration, for example, in recommending
       a particular facility.

Id. at 159 (quoting S. Rep. No. 98-225 (1983), reprinted in 1984
U.S.C.C.A.N. 3182, 3221). We also noted that “[u]nlike §
3582(a) . . . § 994(k) is a directive to the U.S. Sentencing
Commission, not to sentencing courts.” Id. at 158 n.2 (citing
United States v. Hawk Wing, 433 F.3d 622, 629 n.5 (8th Cir.
2006); United States v. Hardy, 101 F.3d 1210, 1212-13 (7th Cir.
1996); United States v. Duran, 37 F.3d 557, 561 (9th Cir.

                               12
1994)).     Accordingly, § 994 applies to the Sentencing
Commission in formulating the advisory Guidelines and has no
direct application to the matter before us.

        The plain language of § 3582(a) does not prevent a court
from considering correction and rehabilitation in fashioning the
defendant’s entire sentence, including the making of
recommendations as to where and how the defendant should
serve a sentence of imprisonment and the formulation of special
conditions of supervised release. See 18 U.S.C. § 3583(c)
(directing courts to consider § 3553(a)(2)(D) – the need for the
sentence imposed to provide the defendant with needed
educational or vocational training, medical care, or other
correctional treatment in the most effective manner). As we
recognized in Manzella, the apparent conflict between §§
3582(a) and 3553(a)(2)(D) is illusory because “[t]he terms
‘sentence’ and ‘imprisonment’ in the Sentencing Reform Act are
different.” 475 F.3d at 158. “‘Sentence’ has broad meaning. It
includes many types of possible punishment, only one of which
is ‘imprisonment.’” Id. (citation omitted).

       What a court can not do is to impose or lengthen a term
of imprisonment for the purpose of providing correction and
rehabilitation. As in all appeals, the burden is on the appellant6


       6
        See Cooper, 437 F.3d at 332 (appellant bears the burden
of proving the sentence is unreasonable); United States v. Kay,
83 F.3d 98, 101 (5th Cir. 1996) (appellant bears the burden of
proving the district court relied upon an invalid factor at
sentencing).

                               13
to demonstrate that the District Court imposed a prison term or
lengthened the term of imprisonment because of such
considerations. The mere fact that a court may take into account
or mention correction or rehabilitation along with other factors
in arriving at or explaining its sentence is not enough, by itself,
to meet this burden. Unlike the situation in Manzella, where the
Court’s improper motivation was clear from statements of the
Court, there is no such showing in this case. In fact, the Court’s
express statements indicate exactly the opposite.

        At the sentencing hearing, Watson’s counsel raised the
issue of medical care and rehabilitation by expressly asking the
District Court to provide medical treatment and drug treatment
as part of Watson’s sentence. The District Court agreed, stating,
“I am prepared wherever he may go today, however much time
he may be given, and he will be given a prison sentence of
course, to strongly recommend that he be classified to a medical
facility and remain there . . . I still think that he needs to be
tended to while he is in our care.” Supp. App. at 9. The Court
continued, “I am very, very concerned about the designation and
the classification here, more than anything else in this case right
now.” Id. at 16. Accordingly, the District Court considered the
need for medical treatment in the context of recommending to
the Bureau of Prisons that Watson serve his sentence in a facility
where he can receive necessary medical care. As noted, §
3582(a) does not prohibit the District Court from doing so.

       Moreover, in discussing the status of Watson’s health, the
District Court explicitly stated, on the record, that it would not
incarcerate Watson for the purpose of providing him with
medical treatment: “So I have to almost trust that his medical

                                14
treatment incarcerated is keeping him going, and that is the last
reason I would put anyone in jail. . . . But, if he is facing a long
sentence anyway because of all of the other reasons, it doesn’t
dissuade me from keeping him in jail.” Supp. App. at 35
(emphasis added). The District Court merely observed that
Watson may benefit from the medical care he receives while
serving an otherwise valid and proper term of imprisonment that
is based on all of the other reasons, i.e., the § 3553(a) factors.
The District Court explained that a 121-month term of
imprisonment was necessary to achieve the relevant and
appropriate sentencing goals outlined in § 3553(a), including
just punishment, respect for the law, deterrence, and community
protection. See United States v. King, 454 F.3d 187, 197 n.6 (3d
Cir. 2006) (rejecting argument that district court improperly
imposed a lengthier term of imprisonment for rehabilitative
purposes because length of prison term was necessary to provide
just punishment and deterrence).

        Finally, the District Court clearly understood that it could
consider rehabilitative needs only as part of Watson’s larger
sentence, and not in determining the appropriate length of
imprisonment. The Court stated: “We’re talking about whether
or not there is a sentence that I can impose that justly punishes
Mr. Watson to teach him a lesson, to rehabilitate him, because
I see punishment as more than just time in jail.” Watson’s App.
at 39. Significantly, the District Court ordered Watson to
participate in drug and alcohol after-care treatment and mental
health treatment as part of the conditions of his supervised
release. These conditions are part of Watson’s overall sentence,
and his rehabilitative needs were appropriately considered in
reaching this sentence. See United States v. Tsosie, 376 F.3d
15
1210, 1214 (10th Cir. 2004) (“Congress identified the factors,
including medical and correctional treatment, that a court should
consider when setting a ‘term of supervised release’” (quoting
18 U.S.C. § 3583(c))).

       Watson’s brief selectively quotes portions of the
sentencing hearing that have been taken out of context and
ignores the proper reasons cited by the District Court for
imposing the 121-month term of imprisonment. Viewed in
context of the entire sentencing hearing, the District Court
imposed a 121-month term of imprisonment for proper reasons
under § 3553(a), varied from the Guidelines range by imposing
a lower term of imprisonment on account of Watson’s serious
medical condition, took his medical needs into account in
recommending that he be placed in a medical facility, and
considered his rehabilitative needs in imposing special
conditions on supervised release. The record is devoid of any
evidence that the District Court imposed a longer term of
imprisonment so that Watson could receive medical care and
rehabilitative treatment. Accordingly, there was no error.

                               III.

        We have considered all other arguments made by the
parties on appeal, and conclude that no further discussion is
necessary. For the foregoing reasons, we will affirm the
judgment of sentence.




                               16